DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed June 11, 2021 has been received and entered.  Claims 3, 5, 9-12 and 15-16 have been canceled, and new claim 29 has been added.  Accordingly, claims 1-2, 4, 6-8, 13-14, and 17-29 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	The rejection of claim(s) 1, 4, 6-8, 13-14, and 17-28 under 35 U.S.C. 102(a)(1) as being anticipated by Borody is maintained.  Additionally, this rejection is applied to newly added claim 29.
	Applicants are asserting that the Examiner has not shown that Borody teaches or suggests a method of treating chronic fatigue syndrome in a human subject which alleviates at least one symptom of said chronic fatigue syndrome for at least 4 weeks following treatment.

	Applicants assert that Borody fails to teach or suggest a method of treating chronic fatigue syndrome in a human subject which alleviates at least one symptom of said chronic fatigue syndrome for at least 4 weeks following treatment.  However, a composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (composition comprising viable non-pathogenic bacteria of a fecal microbiota) to the identical subjects (patients with chronic fatigue syndrome) the properties applicant discloses and/or claims (alleviates at least one symptom of said chronic fatigue syndrome for at least 4 weeks) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	The claims are directed to a method for treating chronic fatigue syndrome (CFS) in a human subject in need thereof, said method comprising orally administering to said subject a pharmaceutically active dose of a therapeutic composition comprising viable non-pathogenic bacteria of a fecal microbiota derived from a stool of a healthy human donor, wherein said treating alleviates at least one symptom of said chronic fatigue syndrome for at least for weeks following the treatment.
	Borody (US Patent Publication 2013/0195804) disclose of methods of treating chronic fatigue syndrome and/or diarrhea comprising administering fecal flora substantially or completely purified of non fecal floral material.  (See claim 36).  Borody further disclose that the fecal flora is derived from an individual screened to have a normal healthy or wild type population of fecal flora.  (See claim 20).  Borody further 
	Accordingly, Borody disclose of each and every limitation of the instantly filed claims.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Applicants assertions are identical to those recited in rejection number one above, and have been fully addressed in rejection number one above.
Additionally, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

	The claims are directed to a method for treating chronic fatigue syndrome (CFS) in a human subject in need thereof, said method comprising orally administering to said subject a pharmaceutically active dose of a therapeutic composition comprising viable non-pathogenic bacteria of a fecal microbiota derived from a stool of a healthy human donor, wherein said treating alleviates at least one symptom of said chronic fatigue syndrome for at least 4 weeks following treatment, and wherein said fatigue is selected from chronic idiopathic fatigue (CIF) and CFS-like with insufficient fatigue syndrome (CFSWIFS).
	The teachings of Borody (US Publication 2013/0195804) are set forth above.

	Baraniuk et al (Am. J. Transl Res.  Vol. 5, No. 1, pp 53-68, 2013) teach chronic fatigue syndrome patients exhibit 4 or more symptoms, while chronic idiopathic fatigue display 3 or fewer symptoms via Sum8 scoring.  (See abstract).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have taken the method of treating chronic fatigue syndrome via orally administering a therapeutic composition comprising viable non-pathogenic bacteria of a fecal microbiota as taught by Borody and to have applied the same method to treating chronic idiopathic fatigue in view of the teachings of Baraniuk et al that individuals with chronic idiopathic fatigue exhibit many of the exact same symptoms as patients with chronic fatigue syndrome.
 	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 2, 2021